        Case 3:18-md-02843-VC Document 341 Filed 11/18/19 Page 1 of 3



Lesley E. Weaver (SBN 191305)
BLEICHMAR FONTI & AULD LLP
555 12th Street, Suite 1600
Oakland, CA 94607
Tel.: (415) 445-4003
Fax: (415) 445-4020
lweaver@bfalaw.com

Derek Loeser (admitted pro hac vice)
KELLER ROHRBACK LLP
1201 Third Avenue, Suite 3200
Seattle, WA 98101
Tel.: (206) 623-1900
Fax: (206) 623-3384
dloeser@kellerrohrback.com

Plaintiffs’ Co-Lead Counsel

                           UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF CALIFORNIA

IN RE: FACEBOOK, INC., CONSUMER           Case No. 18-md-02843-VC
PRIVACY USER PROFILE LITIGATION
                                          DECLARATION OF LESLEY E. WEAVER
THIS DOCUMENT RELATES TO:
                                          IN SUPPORT OF PLAINTIFFS’ BRIEF IN
ALL ACTIONS
                                          RESPONSE TO PRETRIAL ORDER NO. 28
           Case 3:18-md-02843-VC Document 341 Filed 11/18/19 Page 2 of 3



I, Lesley E. Weaver, declare and state as follows:

          1.   I am an attorney licensed in the State of California and admitted to the United States

District Court for the Northern District of California. I am the Partner-in-Charge of the California

office of Bleichmar Fonti & Auld LLP (“BFA”), Co-Lead Counsel for Plaintiffs in In re Facebook,

Inc. Consumer Privacy User Profile Litigation, Case No. 18-md-02843-VC (the “MDL”), and a

member in good standing of the bar of the State of California and of this Court.

          2.   This declaration is made in support of Plaintiffs’ Brief in Response to Pre-Trial Order

No. 28.

          3.   On November 11, 2019, Co-Lead Plaintiffs’ counsel conferred with Facebook’s counsel

pursuant to Federal Rule of Civil Procedure 26(f), as required by Pre-Trial Order No. 28. Facebook

stated in this call that it would not waive the one-way intervention rule.

          4.   During the meet and confer, Plaintiffs asked Facebook’s counsel to identify the

regulatory investigations relating to the instant action; Facebook responded it was not prepared to state

its position. Counsel for Facebook has yet to respond to this request.

          5.   On behalf of the MDL Plaintiffs, I conferred with counsel at the Federal Trade

Commission (“FTC”) regarding the scope of discovery sought in United States v. Facebook, Inc., No.

1:19-cv-02184 (D.D.C). In light of this Court’s interest in viewing the FTC demand letters, the FTC

has no objection to Facebook producing those demand letters and any correspondence relating to the

scope of discovery.

          6.   Facebook was informed of the FTC’s position on November 13, 2019. Plaintiffs

requested such correspondence from Facebook the same day. See Exhibit 1. Facebook has yet to

respond to this inquiry.

          7.   Attached as Exhibit 2 is a true and correct copy of the Declaration of Facebook

employee Stacy Chen submitted in Support of Respondent’s [Facebook’s] Opposition to the Attorney

General’s Petition, Attorney General Maura Healy v. Facebook, Inc., No. 1984CV02597-BFS-1

(Mass. Super. Ct., Suffolk Cty.) (“Attorney General v. Facebook”).


DECLARATION OF LESLEY E.                             2                             CASE NO. 18-MD-02843-VC
WEAVER IN SUPPORT OF
PLAINTIFFS’ BRIEF IN RESPONSE
TO PRETRIAL ORDER NO. 28
         Case 3:18-md-02843-VC Document 341 Filed 11/18/19 Page 3 of 3



       8.      Attached as Exhibit 3 is a true and correct copy of the Office of the Massachusetts

Attorney General’s Petition to Compel Compliance with Civil Investigative Demand Pursuant to G.L.

C. 92A, § 7, filed in Attorney General v. Facebook.

       9.      Attached as Exhibit 4 is a true and correct copy of the Office of the California Attorney

General’s (“CA Attorney General”) Investigative Subpoena for Documents [Set Two], published as an

exhibit to the CA Attorney General’s Petition to Enforce Investigative Subpoena and Investigative

Interrogatories in the People of the State of California ex rel. Xavier Becerra, Attorney General v.

Facebook, Inc., No. CPF-19-516916 (Cal. Super. Ct., San Francisco Cty.) (“People v. Facebook”).

       10.     Attached as Exhibit 5 is a true and correct copy of the CA Attorney General’s

Investigative Interrogatories [Set Two], published as an exhibit to the CA Attorney General’s Petition

to Enforce Investigative Subpoena and Investigative Interrogatories in People v. Facebook.

       11.     I declare under penalty of perjury under the laws of the United States and the State of

California that the foregoing is true and correct and to the best of my knowledge. This declaration was

executed in New York, New York.


DATED: November 18, 2019
                                                                Lesley E. Weaver




DECLARATION OF LESLEY E.                            3                            CASE NO. 18-MD-02843-VC
WEAVER IN SUPPORT OF
PLAINTIFFS’ BRIEF IN RESPONSE
TO PRETRIAL ORDER NO. 28
